Citation Nr: 1449199	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-19 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for medial meniscectomy left knee with chondromalacia, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for lateral meniscectomy of the right knee, currently evaluated as 20 percent disabling.  

3.  Entitlement to service connection for the left hip disorder, to include as secondary to a service-connected disability.  

4.  Entitlement to service connection for the low back disorder, to include as secondary to a service-connected disability.  

5.  Entitlement to service connection for a heart disorder as secondary to a service-connected disability.  

6.  Entitlement to service connection for the left ankle disorder, to include as secondary to a service-connected disability.  



REPRESENTATION

Appellant represented by:	Melissa L. Uzzell, Esq.  


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to November 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2008, September 2008, and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The March 2008 rating decision denied disability ratings greater than 10 percent for the service connected right and left knee disorders, and further denied service connection for the claimed left hip and ankle disorder, heart disorder and low back disorder.  The September 2008 and December 20o8 rating decisions reiterated these denials.  

During the pendency of the Veteran's appeal, and specifically in the May 2011 rating action, the Decision Review Officer (DRO) in Chicago, Illinois increased the disability evaluations for the service-connected right and left knee disorders to 20 percent disabling each, effective from July 16, 2007 (date of receipt of claim).  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  

In March 2013, the Board remanded the Veteran's appeal for compliance with procedural due process requirements.  Specifically, the Board instructed the RO to schedule the Veteran for a hearing before a Veterans Law Judge at the RO.  A videoconference hearing was scheduled in June 2014, and the RO sent the Veteran a letter in May 2014 informing him of the date and time of his hearing.  However, the Veteran failed to appear for his hearing.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (which stipulates that, if the appellant fails to appear for a scheduled hearing, the case will be processed as though the request for a hearing had been withdrawn).  

The issues of entitlement to service connection for the left ankle, left hip, and low back disabilities, and entitlement to increased ratings for the service-connected knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's heart disorder is not proximately due to or aggravated by the service-connected knee disabilities


CONCLUSION OF LAW

The Veteran does not have a heart disability that is proximately due to or the result of a service-connected disability. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)(2013).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through a November 2007 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claim.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claim.  

The Board finds that the November 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned November 2007 letter.  The Veteran was also informed of the regulations underlying, as well as the evidence required to establish, secondary service connection in the November 2007 letter.  In addition, this letter notified the Veteran what evidence is necessary to support a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 472 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board finds that the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the notice requirements of the VCAA.  

There is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  The Veteran's service treatment records as well as all identified and available private and VA treatment records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the service connection claim adjudicated herein.  Significantly, neither the Veteran, nor his attorney, has otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  A VA examination with respect to the issue on appeal was conducted in October 2010, and a VA medical opinion was also obtained at this examination.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and medical opinion are adequate for purposes of rendering a decision in the instant appeal, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran, as well as a discussion of his medical history.  The examiner conducted/reviewed necessary testing and examination findings, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Furthermore, the medical opinion provided considers all of the pertinent evidence of record, to include statements given by the Veteran at the time of the VA examination, and provides a complete rationale for the opinion provided.  The Veteran and his attorney have not contended otherwise.  For this reason, the Board finds that no further efforts to provide the Veteran with a VA examination or to obtain a medical opinion are necessary.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome here, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Generally, in order to establish direct service connection for a disorder, there must be (1) evidence of the current disability; (2) evidence of the in-service incurrence of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a).  Subsection (a) also refers to "each disabling condition . . . for which [a veteran] seeks a service connection" and states that "[d]eterminations as to service connection will be based on review of the entire evidence of record."  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Certain chronic diseases, including arteriosclerosis, may be presumed to have been incurred during service if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013). 

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Secondary service connection is also available for chronic aggravation of a nonservice-connected disorder.  In reaching the determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular nonservice- connected disorder.  38 C.F.R. § 3.310.  

In the current appeal, the Veteran contends that his current heart disorder is secondary to medication he was once prescribed in connection to his service-connected knee disorders.  The Veteran is currently service-connected for his right and left knee disorders, and primarily contends that the Vioxx he once took to help alleviate his knee symptoms has led to his current heart problems.  In considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a heart disorder.  

The record does not reflect, and the Veteran has not contended that his heart disorder is related to service.  Indeed, at the June 1972 enlistment examination, the clinical evaluation of his heart, lungs and chest was shown to be normal, and the Veteran denied a history of heart trouble, palpitation or pounding heart, and/or pain or pressure in the chest.  Indeed, the Veteran was found qualified for induction.  In March 1973, the Veteran presented at the military clinic with complaints of pain in the right side of his chest.  He further added that he was continually passing out from dyspnea.  The treatment provider noted that the Veteran had experienced syncopal episodes for the past two days - episodes which were followed by pain on the right side of his chest.  Based on his evaluation of the Veteran, the healthcare provider diagnosed the Veteran with having a viral syndrome that was resolving in nature.  Clinical records dated in January 1975 also reflect that the Veteran was seen at the military clinic on a few occasions with complaints of chest pain of several days duration.  In light of the fact that he was also experiencing symptoms such as body aches, fever and sore throat, these symptoms were shown to be attributed to the Veteran's respiratory problems.  Indeed, a January 1975 emergency room report reflects an assessment of viral syndrome.  The remainder of the Veteran's service treatment records is clear for any complaints of or treatment for symptoms of heart problems, or a diagnosis of a heart disorder, and his June 1975 separation examination shows that the clinical evaluation of his heart, lungs and chest was normal.  

While service treatment records reflect the Veteran's complaints of chest pain, dyspnea, and syncopal episodes, there were no actual clinical findings of a heart disorder in service.  Thus, while the Veteran underwent treatment for episodes of chest pain and dyspnea while on active duty service, the service treatment records do not indicate that these were manifestation of a heart disorder, and the records do not reflect that he was diagnosed with a chronic heart disorder.  To the contrary, the evidence indicates that the symptoms experienced during active duty service were of an acute and transitory nature and primarily related to his respiratory problems and his diagnosed viral syndrome.  

The service records are also clear for any evidence of exposure to an herbicide agent during the Veteran's military service.  Indeed, available service personnel records do not reflect service in Vietnam or any foreign service for that matter.  He is thus not presumed to have been exposed to herbicides during service, and the presumptive service connection provisions set forth at 38 C.F.R. 3.307 and 3.309 are not for application here.  

The post-service treatment records pertinent to his appeal include VA treatment records dated from March 2002 to December 2008; private treatment records issued from Provena St. Joseph Medical Center (hereinafter referred to as St. Joe's Hospital) and dated in August 2001, June 2002, and October 2005; and records from Morris Hospital that are dated from June 2002 to April 2007.  The August 2001 records issued at St. Joe's Hospital reflect that the Veteran suffered a non-Q myocardial infarction, and was transferred from Morris Hospital to this treatment facility so he could undergo a cardiac angioplasty.  Results from this procedure revealed diffuse nonobstructive plaquing, and "90 [percent] likely infarct related stenosis of the ramus intermedius of about a 2 mm vessel."  The August 2001 discharge summary report reflected final/discharge diagnoses of non-Q wave myocardial infarction, coronary artery disease, hypercholesterolemia, hypertriglyceridemia, hypertension and smoking.  

Records from Morris Hospital reflect that the Veteran presented at this facility in June 2002 with symptoms of heartburn, and consequent development of chest tightness which radiated to the jaw and was associated with nausea but no dyspnea or diaphoresis.  According to the Veteran, he felt light-headed and further described symptoms of weakness in his arms and legs - symptoms he believed to be signs of recurrent angina.  However, after conducting a preliminary evaluation of the Veteran, the physician, R.E., D.O, determined that the chest pain sounded more like reflux than angina, but admitted the Veteran to the hospital and recommended that he continue taking his current medications, which included Vasotec, Lipitor, Toprol, and Vioxx.  The Veteran subsequently underwent a stress cardiac scan, the results of which revealed an ejection fraction of 60 percent, as well as areas of reversible ischemia involving the lateral and inferior walls of the left ventricle in the distribution of the right coronary and left circumflex coronary arteries.  After being seen by his cardiologist, the Veteran was discharged with diagnoses of chest pain secondary to angina, ischemic heart, and hyperlipidemia, and advised to undergo a coronary angiography at St. Joe's Hospital, which he did several days later, and findings from this test revealed scattered plaque, but the only obstructive pathology was in the small marginal.  It was further noted that the Veteran had normal left ventricular hemodynamics and function

Subsequent records issued at Morris Hospital, and dated from October 2005 to 2007 reflect that the Veteran was seen on occasion for treatment of his heart disease.  Records dated in October 2005 reflect that the Veteran presented at the Emergency Department at Morris Hospital with complaints of chest pain.  Follow-up testing demonstrated that the Veteran was experiencing his second acute myocardial infarction, and the Veteran subsequently underwent a coronary stent insertion procedure.  Hospital records dated in October 2006 reflect that the Veteran was seen with complaints of near syncopal episodes as well as left-sided upper chest pain.  Reports of the electrocardiogram, chest x-ray and cardiac enzymes were shown to be negative, but the Veteran was assessed with near syncope probably on the basis of coronary artery disease, and status post coronary artery stent insertion.  Report of the April 2007 chest x-ray was absent any radiographic evidence of active cardiac or pulmonary disease.  

The Veteran was afforded a VA examination in October 2010, at which time the examiner reviewed the Veteran's claims file, and noted that the Veteran currently had coronary heart disease status-post myocardial infarction, percutaneous transluminal coronary angiography (PCTA), and stenting.  The examiner further noted that the Veteran's coronary heart disease had its onset in 2001, and that the Veteran had been hospitalized a number of times as a result of his cardiac problems.  Cardiac examination findings were absent any evidence of congestive heart failure and pulmonary hypertension, and results from the stress test showed that the Veteran was unable to complete the treadmill orthopedically, and "exercise limits estimate out 3 METS (metabolic equivalents) from table."  Based on his discussion with, as well as his evaluation of the Veteran, the examiner diagnosed the Veteran with having coronary heart disease s/p myocardial infarction and percutaneous coronary angioplasty/stenting.  With respect to whether the Veteran's heart disease was caused by medication (Vioxx) he once took for his knee disability, the examiner determined that it was less likely than not that the Vioxx the Veteran once took for treatment of his service-connected knee disorders, caused or permanently aggravated his current heart disorder.  The examiner based his opinion on medical literature articles, which focused on the effects of Vioxx on patients, and specifically focused on a clinical trial that studied the rate of thrombotic cardiovascular events with patients who were either assigned to take Vioxx versus a placebo type drug.  Results from this study showed that the rate of thrombotic events per 100 patients in the Vioxx group was 1.5 per 100 patient years, versus 0.78 per 100 patient years in the placebo groups.  The examiner noted that this represented an excess of 0.72 events per 100 patient years among patients taking Vioxx compared with those taking a placebo type of drug.  According to the examiner, for every 139 patients treated for one year, one additional cardiovascular event occurred during the clinical trial.  The examiner further noted that a similar increase in the relative risk of myocardial infarction or thrombotic cardiovascular events with Vioxx therapy was noted in a 2004 meta-analysis as well as a randomized trial of patients who took Vioxx versus a placebo-type drug for secondary prevention of colon cancer which was published after the 2004 meta-analysis.  The examiner noted that results from this study showed that the increase in cardiovascular risk may be greater with those taking Vioxx doses above 25 milligrams (mg) per day.  

According to the examiner, based on the above data, "the maximum increase rate of coronary events attributable to Vioxx in large clinical studies was less than [one percent]," and "[s]maller studies have reported up to two [percent] increase rate of coronary events per treatment year."  The examiner determined that in the Veteran's two years of therapy, his risk of developing a heart disease due to Vioxx might have been, at most, five or six percent.  The examiner concluded that "[p]resumably then, his coronary events were 94 [percent] more likely than not caused by factors other than his Vioxx treatment" and "[i]n other words, based on the best available clinical data, Vioxx (as used in the treatment of the Veteran's service-connected arthritis) less likely than not caused or permanently aggravated the Veteran's heart disease."  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder on a secondary basis.  In reaching this conclusion, the Board finds that the medical evidence is against a finding of a link between the Veteran's heart disorder and his service-connected knee disabilities.  

Because the question of whether a disability such as a heart disorder is related to a bilateral knee disorder (and specifically due to medication prescribed for the knee disorders) is a medical question requiring expertise, the Board relies upon the October 2010 VA examiner's opinion.  The examination report reflects that the examiner reviewed the Veteran's claims file and understood the medical questions asked by the originating agency.  Additionally, the VA examiner offered a rationale for the conclusion reached, and relied on the medical records, medical literature articles, and his own medical expertise when reaching this opinion.  Specifically, the October 2010 examiner took note of clinical trial reports that focused on the effect of Vioxx therapy in patients, and which demonstrated a slightly increased risk of a coronary event attributable to Vioxx therapy followed by one group of patients versus patients who were given a placebo.  Based on the trial results, the examiner theorized that in the Veteran's two years of therapy, his risk of a coronary event may have been, at most 5 to 6 percent.  In light of these figures, the examiner ultimately concluded that there was a much greater probability that the Veteran's coronary events were 94 percent more likely than not caused by risk factors, other than his Vioxx treatment.  In essence, the examiner acknowledged the possibility of a link between the Veteran's increased risk of coronary event and his two years of Vioxx therapy, but found it much more likely that his coronary events were attributed to factors other than his Vioxx treatment.  

In so finding, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  In this case, the strongest evidence in favor of the Veteran's claim is the October 2010 examiner's statement acknowledging that in the Veteran's two years of Vioxx therapy his risk of a coronary event "might have been, at most, 5 or 6 [percent]."  Thus, the October 2010 VA examiner acknowledged the possibility of a connection between the Veteran's limited period of Vioxx therapy and a slightly increased risk of a coronary event.  However, this evidence is outweighed by the final conclusion offered by the examiner, who ultimately determined that the Veteran's coronary event was more likely attributed to factors other than his Vioxx treatment.  In that connection, the Board notes that the October 2010 VA examiner concluded that the Veteran's current heart disorder is less likely as not caused by, or permanently aggravated by the Vioxx used to treat his service-connected knee disabilities, and attributed the Veteran's heart disorder to other potential risk factors in his life.  

The Board acknowledges the Veteran's belief that his heart disorder is related to his service-connected knee disorder.  Although the Veteran is competent to describe symptoms analogous to a heart disorder, he is not competent to comment on the etiology of such disorders.  While a layperson can provide evidence as to some questions of etiology or diagnosis, the question of etiology, which would require more than direct observation to resolve, is not in the category of questions that lend themselves to resolution by lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr v. Nicholson, 21 Vet. App. 303, 309 (2007), Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  The Veteran is competent to report symptoms congruent to a heart disorder because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Veteran is not competent to opine on the question of etiology and, therefore, his statements asserting a relationship between a current heart disorder and a service-connected disability do not constitute competent medical evidence on which the Board can make a service connection determination.  

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim of secondary service connection for a heart disorder, that doctrine is not applicable as to the claims.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a heart disorder secondary to the service-connected knee disorders is denied.


REMAND

Left Hip and Left Ankle Disorders

The Veteran contends that his left hip and left ankle disorders are secondary to his service-connected knee disorders.  Specifically, in his July 2007 claim, the Veteran reported to experience severe pain and discomfort in his left hip and ankle, and attributed these symptoms to his service-connected knee disorders.  According to the Veteran, he developed these symptoms because he has no choice but to walk a certain way to help compensate for the pain and weakness in his knees.  The Veteran further added that he has injured these joints on a number of occasions due to having fallen as a result of his knees giving out.  

The service treatment records are negative for any complaints, notations, or findings of, and/or treatment pertaining to the ankles and hips.  

Private medical records issued from the Pain Management Center at Morris Hospital, and dated from April 2006 to May 2007, reflect that the Veteran presented at this treatment facility on a regular basis seeking treatment to help alleviate his chronic neck, low back, and bilateral lower extremity pain.  A June 2006 treatment report generated at this facility reflects that the Veteran reported to experience pain in his hips as well.  These records further demonstrate that the treatment providers consistently assessed the Veteran with having widespread osteoarthritis, but did not clarify whether the osteoarthritis affected his left hip as well.  

Furthermore, although the Veteran was afforded a VA orthopedic examination in January 2008, the examiner did not conduct a physical evaluation of the left hip and left ankle, and as such, the evidence of record is currently unclear as to whether the Veteran has a diagnosed disorder pertaining to these joints.  

In accordance with the duty-to-assist provisions codified at 38 U.S.C.A § 5103A(d) and by regulation found at 38 C.F.R. § 3.159(c)(4), a medical opinion or examination is required if the information and evidence of record does not contain sufficient medical evidence to decide the claim, but there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For secondary service connection to be granted, generally there must be (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Here, the Veteran has described recurrent symptoms of pain and discomfort associated with his left hip and left ankle joints.  Given the nature of the Veteran's condition and its observable symptoms, the Board finds that he is competent to report that he currently experiences pain in his left ankle and left hip.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, the Veteran is currently service-connected for his right and left knee disorders.  However, the evidence of record is unclear as to whether the Veteran has clear disabilities pertaining to his left hip and ankle joints, and if so, whether these disabilities were either caused by or aggravated by the service-connected knee disorders.  As such, the Veteran should be afforded a VA orthopedic examination to determine whether he has a current left hip and left ankle disability, and if so, whether either or both of these disabilities are related to his service-connected knee disorders.

Low Back Disability

The Veteran also contends that his low back disability is secondary to his service-connected knee disabilities, and similar to the left ankle and hip symptoms, he relates his low back disability to the fact that he has always had to walk a certain way so to compensate for any symptoms of pain and weakness in his knees.  The Veteran further attributed his low back disability to injuries sustained as a result of falls he has had when his knees have given out on him.  See July 2007 claim.  

Turning to the service treatment records, on the June 1972 examination conducted pursuant to the Veteran's enlistment, the clinical evaluation of the Veteran's spine was shown to be normal and the Veteran denied a history of recurrent back pain.  In addition, the Veteran did not indicate having any type of arthritis, bone, joint or other deformity.  The remainder of the Veteran's service treatment records is absent any notations or complaints of, or treatment for, back pain.  The Veteran reported to be in good health at his June 1975 separation examination, and the clinical evaluation showed his spine to be in normal condition.  

The post-service VA treatment records reflect that the Veteran first presented at the VA medical center (VAMC) with complaints of back pain in September 1987.  These records indicate that the Veteran may have ruptured the L2-3 disc, and although he received conservative treatment through anti-inflammatory medication and rehabilitative therapy, he continued experiencing progressive low back pain.  Based on his evaluation of the Veteran, the treatment provider assessed him with having low back pain with a history of a herniated disc at L2-3 disc level.  

A subsequent treatment report, also dated in September 1987, reflects that the Veteran was seen at an orthopedic clinic, and it was noted that the Veteran "alleges sc for back disability [and] has had NMR demonstrating L2/3 rupture 2 yrs ago with progressive discomfort...conservative management."  It appears that the Veteran was requesting consideration for surgical intervention.  

Treatment records dated in December 1990 reflect the Veteran's complaints of pain in his lower back that radiates throughout his left lower extremity.  A December 1990 treatment report issued by the Veteran's private physicians indicate that he was diagnosed with having a lumbosacral strain, sciatica, and a possible herniated disc, and should be excused from work until further notice.  The Veteran presented at his physician's office once again in February 1991 with complaints of low back pain and occasional numbness that radiated throughout his lower extremities.  

An August 1991 magnetic resonance imaging (MRI) of the lumbar spine revealed signs of minor disc bulging at the L4-5 level, but was otherwise clear for any abnormalities.  Subsequent records dated in September 1991 reflect that the Veteran was admitted to a private medical facility (Alexian Brothers Medical Center) at which time he explained that he injured his back in a car accident several months prior in December 1990.  The Veteran was admitted to this facility with a preoperative diagnosis of L4-L5 bulging disc.  The Veteran explained that he injured his legs, back and neck as a result of his automobile accident, and although he initially received treatment in the form of physical therapy and muscle relaxants, he continued experiencing ongoing pain and discomfort in his back, as well as occasional numbness and a tingling sensation that radiated throughout his lower extremities.  Based on his review of the Veteran's medical history, as well as his physical evaluation of the Veteran, the physician diagnosed the Veteran with having L4-L5 bulging disc, per his history; status post auto accident in December 1990 resulting in concussion of the neck, back, and right and left leg injuries; and status post rod insertion into the right and left femur following war-related injuries.  

A September 1991 operative report reflects that the Veteran underwent a discogram at L4-5 followed by percutaneous discectomy of L4-5 under IVA local in the lateral left side position.  

VA treatment records dated in June 2000 and August 2000 reflect that the Veteran reported to experience ongoing and progressive low back pain.  

The Veteran was afforded a VA examination in January 2008, at which time he noted that his low back pain had its onset sometime between 1999 and 2000, and described occasional low back pain, which on a scale of one to ten (with one being the least amount of pain, and ten being the highest) he rated at a seven.  The Veteran also reported to experience stiffness and limited movement in the low back region, as well as pain in the lower buttocks that radiates throughout the lower extremities.  During the evaluation, the Veteran provided his medical history and reported that he was involved in a motor vehicle accident in 1992, at which time he underwent a discectomy at the L4 level.  After interviewing the Veteran regarding his medical history, and conducting both physical and neurological evaluations of the lower back, the VA examiner diagnosed the Veteran with having a chronic lumbar strain, and determined that he could not determine whether the current back disability was related to his service-connected knee disorders.  The examiner based his opinion on the Veteran's post-service history, as reported by the Veteran, which entailed a history of bilateral femoral fractures with open surgery and internal fixation, as well as a 1992 motor vehicle accident that resulted in a back injury which was significant enough to require he undergo a L4 diskectomy.  According to the examiner, both of these injures are not related to the Veteran's military service, "but have potential etiological impact on his current back status with the MVA and prior back surgery being the most major and prevalent of ALL possibilities."  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, the Board does not find the January 2008 VA medical to be adequate.  First, an opinion regarding whether the Veteran's low back disability had its onset in, and/or was causally/etiologically related to service has not been provided.  Although the Veteran did not contend in his July 2007 claim that his low back disability had its onset in service, the earlier VA treatment records reflect that the Veteran related his low back disability to his military service on several occasion.  Also, although the examiner offered a speculative opinion with regard to whether the Veteran's low back disability was related to his service-connected knee disabilities, he did not offer the same with regard to whether the low back disability was aggravated by the knee disorder.  Indeed, it does not appear that the examiner ever addressed whether the Veteran's knee disorders may have aggravated his low back disability.  Furthermore, the examiner did not provide an explanation to support the conclusion that he could not resolve the issue of the etiology of the Veteran's diagnosed low back without resorting to speculation.  In this regard, the examiner did not identify what additional evidentiary development or relevant information could have been obtained to facilitate a non-speculative determination.  See Jones v. Shinseki, 23 Vet. App. 383, 389 (2010).  The Board thus finds that the January 2008 VA examiner's opinion is inadequate.  In this regard, the Board notes that any medical opinion, including one that states that no conclusion can be reached without resorting to speculation, must be based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court found that a medical opinion that only contains data and conclusions, and is not supported by reasons or rationale is accorded no probative weight.  See also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

For the reasons set forth above, the Board finds that an additional medical examination and opinion, which provides a sufficient rationale and explanation for any conclusion reached is necessary for the purpose of determining the nature and etiology of the Veteran's low back disability.  38 C.F.R. § 3.159 (c)(4).

Right and Left Knee Disorders

The Veteran's service-connected right and left knee disorder are currently evaluated as 20 percent disabling each, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5258.  After a complete and thorough review of the claims folder, the Board finds that a remand of the Veteran's increased rating claims for his service-connected knee disorders is required to allow for further development of the record.  

The Veteran was afforded a VA examination in connection to his service-connected knee disorders in January 2008, at which time he provided his military history and described ongoing symptoms of pain, swelling, giving way, and limited movement in his knees.  The Veteran further reported to have flare-ups of joint disease whenever he climbed up and down a staircase, walked any distance greater than one block, and lifted objects.  According to the Veteran, he had recently moved his bedroom to the first floor to avoid having to climb a staircase, and now worked at an indoor desk job because he could not handle the physical demand of an outdoor job.  He further noted that he has to miss work a great deal, and has a difficult time bathing and clothing himself on his own due to his knee disabilities.  On physical examination, he was shown to have flexion to 125 in the right knee, and flexion to 110 degrees in the left knee.  The examiner observed no signs of swelling in either knee, but did note mild laxity in the patella which was greater in the right knee than the left.  Based on his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having chondromalacia and residuals of medial meniscectomy of the left knee, and residuals of lateral meniscectomy of the right knee.  

Private treatment records issued from the Veteran's private physician, S.T., M.D., and dated from July 2007 to May 2008, reflect that the Veteran presented at the Morris clinic on a regular basis for treatment of his knee pain.  These records reflect that the Veteran began receiving synvisc and cortisone injections to help alleviate his symptoms.  However these records do not contain any information with respect to the level of stability in the Veteran's knees, nor do they address the range of motion findings in the knees.  

In the June 2011 substantive appeal, the Veteran stated that his knee symptoms had deteriorated throughout the pendency of the appeal.  

Further review of the claims file reveals that the Veteran has not been afforded another VA examination in connection to his knee disorders since the January 2008 VA medical evaluation, more than six years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  In light of the Veteran's assertions that his knees have worsened since his last VA examination, and given that it has been over six years since the Veteran's last VA examination and the Board is precluded from reading its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In addition, the Board notes that in the March 2008 rating decision and the May 2011 Statement of the Case (SOC), the RO and the Decision Review Officer (DRO) both referenced a September 2007 VA examination that the Veteran underwent in connection to his bilateral knee disability, his low back disorder, and his left ankle and hip disability.  However, this piece of evidence is not listed in the section titled "Evidence" which lists the documents reviewed prior to issuing both decisions, and the Board is left to question whether this was a typographical error, or whether a separate examination report dated in September 2007 exists.  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As this matter is being returned for additional development, the referenced September 2007 VA evaluation (if it exists), as well as any ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1. Obtain from the either the Iowa City, Hines, and/or Indianapolis VAMC, or any other VA treatment facility, the September 2007 VA examination referenced in the March 2008 rating decision and March 2011 SOC, if it exists.  In addition, request relevant records pertaining to treatment the Veteran has received for his knees, back, left ankle, and left hip from the Iowa City, Hines, and Indianapolis VAMCs from July 2012 to the present time.  All such available documents should be associated with the claims file, and all efforts to obtain the evidence must be noted it the claims folder. 

2. Request that the Veteran identify all non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disabilities.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

3. Schedule the Veteran for a VA examination to determine the nature and etiology of any left ankle and left hip disability present.  The claims folder, a copy of this remand and all records on Virtual VA must be made available to, and reviewed by, the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following a review of the record and an examination of the Veteran, the examiner should specify the nature of any current left ankle and left hip disorders present, and provide diagnoses for all such identified disorders.  For ANY left ankle disorder diagnosed on examination, the examiner should provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any left ankle disorder, was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected right and left knee disabilities.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

Also, for ANY left hip disorder diagnosed on examination, the examiner should provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any left hip disorder, was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected knee disabilities.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

4. Then, schedule the Veteran for a VA examination with a VA physician to determine the nature and etiology of any low back disability present.  The claims folder, a copy of this remand, and all records on Virtual VA must be made available to, and reviewed by, the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take into consideration the earlier post-service treatment records, dated from September 1987 to September 1991, which document the Veteran's complaints of low back pain.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

Following a review of the record and an examination of the Veteran, the examiner should specify the nature of any low back disability present, and provide diagnoses for all identified disabilities.  The examiner should then express an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any low back disability(ies) had its onset in service or is otherwise related to the Veteran's military service.  In answering this question, the examiner should address any statements made by the Veteran indicating that he has experienced pain and discomfort in his low back since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner finds that the Veteran's low back disability was not incurred in service, then he or she should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any low back disorder, was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected knee disabilities.  If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

In answering these questions, the examiner should also comment as to whether any post-service injury(ies) referenced in the claims file and discussed by the Veteran, contributed, or led, to the development of any of his current diagnosed low back disability.  

The examiner should provide a complete rationale upon which all his or her opinions are based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)  

5. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected medial meniscectomy of the left knee with chondromalacia, and the lateral meniscectomy of the right knee.  The claims folder, a copy of this remand, and all records on Virtual VA must be made available to and be reviewed by the examiner in conjunction with the examination.  Any testing deemed necessary, including X-rays, should be performed.  

All pertinent pathology associated with these service-connected knee disorders should be noted in the examination report.  In particular, the examiner should discuss limitation of motion, instability, or any ankylosis associated with each knee.  

Also, the examiner should discuss whether each knee exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorders.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should also discuss the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses each knee repeatedly over a period of time.  In addition, the examiner should specifically comment on the impact of these service-connected knee disabilities upon his industrial activities, including his ability to obtain and to maintain employment, and his daily activities.  

In offering any opinion, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements.  All opinions expressed should be accompanied by supporting rationale.  

6. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues remaining on appeal.  If any benefits sought are not granted, the Veteran and his attorney should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


